DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 6/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 25-31 are newly added.
Claims 1-14 and 18-14 are cancelled
Claims 15-17 and  25-31 are pending and are examined on the merits in this prosecution.

Informality
In claim 15, third line, the term polypropylene is repeated. Appropriate correction is required.

CLAIM REJECTIONS

Failure to further limit a previous claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS: Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1) Claims 16 is rejected under 35 U.S.C. 112(d)  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Parent claim 15 is limited to nanofibers, while dependent claim 16 is drawn to microfibers and nanofibers. Therefore, claim 16 fails to limit parent claim 15 and, in fact, broadens the scope of the claim.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 15-17 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (WO 2015/116917 A1).
For claim 15, Taylor teaches non-woven synthetic barrier materials, including applications such as tissue separation, hernia repair, peritoneum replacement, and pelvic floor reconstruction materials. The materials utilize absorbable and non-absorbable (i.e. non-degradable) material to generate a tailored mechanical behavior characteristic of the abdominal wall and/or tissue for replacement (pg 5, [0011] and [0012]). Taylor teaches the barrier material can be made of polypropylene (pg 12, [0037]). Taylor teaches the fiber diameter as from 0.1 to 20 microns (100-20000 nm) (pg 14, [0041]), overlapping the claimed range. 
For claims 16, 25, and 26, Taylor teaches a second, absorbable layer in addition to the non-absorbable layer  (pg 5, [0011]). Taylor teaches the barrier can be coated with active drugs or medicaments such as antifungal agents, antibacterial agents, and antiseptics (pg 14, [0048]); pg 51, [00127]).
For claim 17, the limitation of “at least about 20 kPa” is considered a functional limitation; functional limitations are discussed in MPEP 2173.05(g). As set forth in that section of the MPEP, “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step.” In the instant case, the particular capability of the recited element in the instant specification is as a treatment for an abdominal tear or hernia (specification, pg 20: 1-19). 
The prior art of Taylor teaches the mesh is strong enough to be useful in the treatment of hernias (reading on human abdominal walls; see citation above). The instant specification sets forth the human abdominal wall has a physiological tensile strength of 16 N/cm is defined, using a pressure of 20 kPa (specification, pg 20). Since Taylor teaches the polypropylene web is capable of meeting this disclosed element in the specification, one of ordinary skill would expect the mesh to meet the claimed biaxial tensile strength with a reasonable expectation of success. 
For claim 27, Taylor teaches antibacterial agents such as penicillin, erythromycin, cephalosporins (pg 53, [00130]), and chitosan (pg 52, [00128]).
For claims 28 and 29, Taylor teaches the non-woven web can be produced by centrifugal melt spinning (pg 22, [0056]); it is noted that Taylor’s teaching of a non-woven web is taken to read on the limitation of a “mat”.
The examiner acknowledges that some picking and choosing was used to arrive at the instantly claimed composition in view of Taylor. However, the claimed combination of components, including polypropylene nanofibers comprising an antimicrobial agent in the form of a medical mesh, is taught as known and useful in treating hernias and abdominal tears. It would have therefore been prima facie obvious to a person having ordinary skill in the art to utilize the claimed mesh to a subject with a reasonable expectation of success that the treatment would be efficacious, as taught by Taylor.

2) Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (cited above), in view of Padron (US 2013/0300012 A1).
The teachings of Taylor are discussed above.
While Taylor teaches centrifugal melt spinning generally (([0056]), Taylor does not specifically teach the melt spinning technique as applicable for creating glass-transitioned polypropylene nanofibers.
Padron teaches the missing element of Taylor.
Padron teaches an apparatus for the production of polypropylene nanofibers (Abstract; pg 4, [0044]) that are in the range of 1 nm to 500 nm (pg 6, [0070]), within the claimed range. Padron teaches the apparatus heats the material to temperatures above the melting point, that is, above the glass transition temperature for the polymeric material (pg 5, [0052]), and the material is centrifugally spun in the apparatus (Abstract; pg 4, [0042]). Padron teaches that advantages of utilizing the inventive apparatus and process include minimizing fiber entanglement (pg 3, [0031]) and having the ability to produce nanofibers from a wide variety of polymers such as polypropylene ([0044]). Padron further teaches that nanometer-sized fibers are useful in the biomedical field since they  provide scaffolding for tissue growth to effectively support living cells (pg 1, [0005]).
The skilled artisan would have expected success in substituting Padron's polypropylene nanofibers that are centrifugally spun and glass-transitioned for the nanofibers in Taylor’s polypropylene mesh since Taylor teaches that polypropylene nanofibers are useful for hernias and Padron teaches that polypropylene nanofibers produced by centrifugal spinning and melting are useful for providing scaffolding for cell growth, an essential process for hernia repair. The skilled artisan could have substituted one polypropylene nanofiber for another because both Taylor and Padron teach that the polypropylene nanofibers were known to be suitable for treating hernias. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the polypropylene nanofibers of both Taylor and Padron would be safe and effective based on the fibers' shared activity.
 
Examiner’s Reply to Attorney Arguments dated 6/28/2022
1) Rejection of claim 15 under 35 U.S.C. 102(a)(1) over Boden; 
2) Rejection of claim 17 under 35 U.S.C. 103 over Boden; and 
3) Rejection of claim 16 under 35 U.S.C. 103 over Boden in view of Schmitt.
The applicant argues that Boden does not teach the limitation of amended claim 15 of “wherein the polypropylene nanofibers have an average diameter of less than 500 nm”. 
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Taylor, and Taylor in view of Padron, as set forth in detail above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612